02-11-422-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00422-CV
 
 



Nosayaba Francis Evbuomwan


 


APPELLANT




 
V.
 




Elvira Castillo


 


APPELLEE



 
 
------------
 
FROM THE 48th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On October
24, 2011, and November 15, 2011, we notified appellant, in accordance with rule
of appellate procedure 42.3(c), that we would dismiss this appeal unless the
$175 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not
paid the $175 filing fee.  See Tex. R. App. P. 5, 12.1(b).
Because
appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court’s
order of August 28, 2007,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER
CURIAM
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DELIVERED: 
December 8, 2011




[1]See Tex. R. App. P. 47.4.


[2]See
Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).